Citation Nr: 0335692	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability based on individual 
unemployability due to the veteran's service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Samuel M. Tunney, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is noted that in a December 1998 decision, the Board 
denied entitlement to service connection for epididymitis.  
The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  The Court, in August 2000, 
subsequently vacated and remanded the Board's December 1998 
decision - the issue addressed in that decision involved 
entitlement to service connection for a psychiatric disorder.  
The Court affirmed the Board's action with respect to 
epididymitis.  In a February 2001 Order, the Court withdrew 
its previous decision concerning epididymitis and remanded 
the issue to the Board in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In August 2001, the Board remanded the claim to the RO for 
additional development in accordance with the VCAA and the 
Court's Order.  Over a year later, in October 2002, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, in which he withdrew his claim for entitlement to 
service connection for epididymitis.  Thus, the only issue 
now before the Board is whether the Board should grant 
entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has one disability that has been deemed 
service-connected - that disability is a major depressive 
disorder.  A 70 percent disability rating has been assigned.

3.  The veteran's service-connected disability precludes him 
from obtaining or retaining substantially gainful employment 
in keeping with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA claiming that he cannot 
obtain or maintain gainful employment as a result of his 
service-connected psychiatric disorder.  To support his 
claim, the veteran has submitted a joint statement from his 
wife and daughter attesting to the veteran's inability to 
obtain and maintain a job.  He also has submitted a written 
document, which states:

	. . . I regret to inform you that a 
position with our company is not possible 
due to your severe depression and other 
medical conditions.

Letter from T. S. Hurst, L. C. Industries, Inc. Signature 
Works, October 5, 2002.  

Another document proffered in support of his claim was a 
letter written from the veteran's doctor, K. M. Simnicht, 
M.D.  The letter is dated February 14, 2003.  In his letter, 
Dr. Simnicht catalogued the veteran's various physical and 
psychological ailments, including his service-connected 
depression.  Dr. Simnicht opined that the veteran was 
completely disabled and unemployable.  He did not specify 
whether the veteran's service-connected psychiatric disorder 
or his physical disabilities or both prevented him from 
obtaining and maintaining gainful employment.  

The claims folder also contains the veteran's treatment 
records from his local VA Medical Center.  Of note are 
records from the veteran's inpatient stay lasting from 
January 20th to January 30th, 2003.  These records are 
equivocal with respect to whether the veteran can work 
regardless of his service-connected disability.  That is, one 
of the notes in the record states that the veteran is 
disabled from his physical and mental disorders but the 
caregivers could not differentiate as to which condition 
prevented his employment.  Another note from this same time 
period reads as follows:

Present condition of depression and 
anxiety makes it inadvisable for the 
[patient] to seek employment.  It is 
unlikely that anyone would offer the 
[patient] employment, but should he 
succeed in gaining employment it is 
anticipated that even routine work-place 
stress will adversely effect the 
[patient's] health causing relapse in 
signs and symptoms of depression and 
worsening psychotic features.

As chronicled above, the RO has denied him benefits and he 
has appealed to the Board for a reversal of the RO's 
decision.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, and the 
supplemental statement of the case, all issued by the RO.  He 
has been told that he needed to submit evidence supporting 
his assertions that his service-connected psychiatric 
disability prevents him from obtaining and maintaining 
gainful employment.  In other words, he has been told what 
evidence he needed to present in support of his claim.

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names and addresses of medical facilities, doctors, 
witnesses, and the like that would corroborate his 
assertions.  The VA accomplished this task through the 
issuance of letters to the veteran, including a May 2002 VCAA 
letter.  This last letter informed the veteran of the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed him that it would request 
these records and other evidence, but that it was his 
responsibility to ensure that the VA received the records.  
Therefore, VA has adequately notified the veteran of the 
evidence it would obtain and of the evidence that was 
necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant have been satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, (PVA v. Sec'y of 
VA), 345 F.3d 1334 (Fed. Cir. 2003).  The Board notes that 
the veteran's representative has requested, via a letter 
dated March 4, 2003, that a decision be made on the merits of 
his claim as soon as possible.  The Board is of the opinion 
that the veteran's statement can reasonably be interpreted as 
a waiver of the one-year requirement stipulated by the 
Federal Court in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, supra.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2003).

The veteran's one disability, that of a major depressive 
disorder, has been rated as 70 percent disabling.  As such, 
the veteran fulfills the basic requirements of 38 C.F.R. 
§ 4.16(a) (2003).  The record shows that the veteran is 59 
years of age, completed high school, and last worked full 
time in 1995.  Yet, is the veteran unemployable?

The term "substantially gainful occupation" was discussed 
by the Court, in Faust v. West, 13 Vet. App. 342 (2000).  
Although 38 C.F.R. § 4.16(a) does not specifically define 
what substantially gainful employment is, it does provide 
that "marginal employment" is not substantially gainful 
employment, and thus implies that employment that is more 
than marginal may be considered to be "substantially gainful 
employment".  Id. at 355-56; citing Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for the 
purposes of § 4.16(a), "substantially gainful employment . . 
. . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

It is true in this case that the veteran has significant 
nonservice-connected disabilities, such as bladder 
incontinence, recurrent epididymitis, hypertension, chronic 
back problems with disk herniation and chronic obstructive 
pulmonary disease.  Nevertheless, VA doctors have suggested 
that the veteran's service-connected mental disorder has 
significantly impacted his ability to work.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2003).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2003).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2003).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Id.]  The record does not contain any medical records that 
would fully contradict the veteran's or his family members' 
written statements that he is unable to work as result of his 
major depressive disorder.  

Moreover, there is no indication, based on the veteran's 
previous work experience and his present location, that he 
would be able to obtain light, sedentary work.  It is the 
Board's opinion that because of his repeated treatments for 
his psychiatric disorder, along with the various 
manifestations and complaints caused by his disability, it 
would be unlikely that the veteran would be able to procure a 
job that would reasonably accommodate numerous days off for 
the care and treatment of said disability.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  Therefore, pursuant to 38 
C.F.R. § 4.16 (2003), it is the decision of the Board that 
the veteran's service-connected disability renders him unable 
to attain and maintain gainful employment, and a total 
disability rating for compensation based on individual 
unemployability due to his service-connected condition is 
warranted.


ORDER

A total disability rating based on individual unemployability 
due to the veteran's service-connected disability is granted, 
subject to the laws and regulations applicable to the 
disbursement of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



